Title: James Madison to Edward Livingston, 24 January 1833
From: Madison, James
To: Livingston, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany 24. 1833
                            
                        
                        I have recd. your letter of the 19th. inst., in which you ask my assent to the publication of my answer* to
                            yours of Apl. 29. 1830, inclosing a copy of your speech on Mr. Foots resolution. As the answer contained nothing of a
                            confidential import, there can be no objec<tion> to that use of it other than that the formal sanction of the writer might
                            seem to attach more importance to the Epitome of an argument previously published at same length, than it could merit. It may
                            be well therefore, if passed to the press, to let it have as little of that appearance as may be.
                        The promised Bust will be recd. by Mrs. Madison with pleasure, the greater as she knows I shall share it with
                            her. It will be associated, in the little group we happen to possess, with the class, which adds to other titles to
                            commemorative distinction, appeals to the feelings of private friendship.
                        I thank you Sir for the kind interest you take in my health. Since the deficient visit paid us, which we hope
                            may be repeated in an amended form, my health has somewhat improved; but the wishes of my friends have too much influenced
                            their estimate of it. A singular change is in an occasional relaxation of the terminating
                            joints of Rheumatic fingers, which gives a degree of free play to the pen in the microscopic characters of which I am
                            giving a sample.
                        Be so good as to accept, & present to Mrs. Livingston & your daughter, the joint regards of
                            Mrs. Madison & myself, with all our best wishes
                        
                            
                                James Madison
                            
                        
                    *On recurring to my answer as copied for my files, I observe a little error which vitiates the structure of a
                            sentence, and which may be in the letter sent you. The word is should be erased, making it
                            read—The doctrine, <nullifying>, as new to me as it was to you, derives no support &c